Case 21-55752-pmb   Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42   Desc
                           Exhibit 1 Page 1 of 13



                                EXHIBIT 1
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                     Desc
                                    Exhibit 1 Page 2 of 13


              PROMISSORY NOTE SECURED BY MORTGAGE/DEED OF TRUST
                       (Interest-Only Payments / Balloon Payment / Draws)

              THE LOAN (THE "LOAN") EVTOENCED BY THIS PROMISSORY NOTE
              SECURED BY MORTGAGE OR DEED OF TRUST (THIS "NOTE") IS
              PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE
              PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN
              DUE. LENDER IS UNDER NO OBLIGATION TO REFINANCE THE
              LOAN AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED TO
              MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN, OR
              YOU WILL HAVE TO FIND A LENDER WILLING TO LEND YOU THE
              MONEY. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY
              HAVE TO PAY SOME OR A L L OF THE CLOSING COSTS NORMALLY
              ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN
              REFINANCING FROM THE SAME LENDER

       $130,000.00                                                               Date: November 17, 2017


                      Property Address: 2562 Meadow Lark Dr, East Point, GA, 30344

               FOR VALUE RECEIVED, the undersigned. New Vision Realty & Investments, Inc.
       ("Borrower"), hereby promises to pay to PATCH OF LAND LENDING, LLC, or order ("Lender"),
       the principal sum of One Hundred Thirty Thousand and 00/100 ($130,000.00), together with interest
       on the unpaid principal balance ofthis Note, as follows;

       1.      Interest. Interest on the unpaid principal balance will accrue from the date the proceeds have
       been distributed to or on behalf of the Borrower (the "Date of Advance") at an annual rate equal to
       Nine and 75/100 percent (9.75 %). Interest shall be computed based on a 360-day year and 30-day
       months. Interest computed based on a 360-day year is greater than interest computed based on a 365-
       day year.
       2.      Pavment of Principal and Interest
                       2.1      Pavments. Interest-only payments shall be due and payable in consecutive
       monthly installments on the First day of each month beginning on January 1, 2018. Such payments
       shall be interest-only calculated based on the currently disbursed amount of the loan, and the final
       monthly payment amount shall continue, subjectto additional default rates and late fees, until the entire
       indebtedness evidenced by this Note and all accrued and unpaid interest and fees are fiilly paid, with
       any unpaid principal and interest due and payable on December 1, 2018 (the "Maturity Date").
       Payments due under the Note shall be made in U.S. currency. However, if any check or other
       instrument received by Lender as payment under this Note or Mortgage/Deed of Trust is remmed to
       Lender unpaid, Lender may require that any or all subsequent payments due under this Note and the
       Mortgage/Deed of Trust be made in one or more of the following forms, as selected by Lender: (a)
       cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided
       any such check is drawn upon an institution whose deposits are insured by a federal agency,
       instrumentality, or entity; or (d) Electronic Funds Transfer.
                       2.2      Balloon Pavment. The interest-only payment schedule conteined in this Note
       requires that Borrower make a baUoon payment of $130,000.00 the unpaid principal balance, in



       Note
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                       Desc
                                    Exhibit 1 Page 3 of 13


       addition to any unpaid interest, costs and fees. This balloon payment is more than double the amount
       of the regular payments.
                        2J      Partial Pavments. Payments are deemed received by Lender when received
       at the location designated in paragraph 11, or at such other location as may be designated by Lender in
       accordance with the notice provisions in paragraph 11. Lender may return any payment or partial
       payment if the payment or partial paymente are insufficient to bring the Loan current. Lender may
       accept any payment or partial payment insufficient to bring the Loan current, without waiver of any
       rights hereunder or prejudice to ite rights to refiise such payment or partial payments in the future, but
       Lender is not obligated to apply such payments at the time such paymente are accepted. Lender may
       hold such unapplied fiinds in a non-interest bearing account until Borrower makes payment to bring
       the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either
       apply such fiinds or retum them to Borrower. If not applied earlier, suchfimdswall be applied to the
       outetanding principal balance under the Note immediately prior to foreclosure. No offset or claim
       which Borrower might have now or in the fiiture against Lender shall relieve Borrowerfrommaking
       payments due under this Nole and the Mortgage/Deed of Trust or performing the covenante and
       agreements secured by the Mortgage/ Deed of Tmst
                        2.4     Order of Application of Paymente. Each pa>'ment under this Note shall be
       credited in the following order: (a) costs, fees, charges, and advances paid or incurred by Lender or
       payable to Lender and interest under any provision of this Note or the Mortgage/Deed of Trust, in such
       order as Lender, in its sole and absolute discretion, electe, (b) interest payable under tlie Note, and (c)
       principal under the Note.
                        2.5     Delivery of Payments. Payments shall be made to Lender by preauthorized
       Automated Clearinghouse transactions ("ACH") to an account determined by Lender or by such other
       reasonable method as Lender directe.
       3.       Late Charge. Borrower acknowledges that default in the payment of any sum due under this
       Note will result in losses and additional expenses to Lender in servicing the indebtedness evidenced
       by this Note, handling such delinquent payments, and meeting its otherfinancialobligations. Borrower
       fiirther acknowledges tliat the extent of such loss and additional expenses is extremely difficult and
       impractical to ascertein. Borrower acknowledges and agrees that, if any payment due under this Note
       is not received by Lender within ten (10) days when due, a charge of eighteen cente ($0.18) for each
       dollar ($1.00) that is not paid when due would be a reasonable estimate of expenses so incurred (the
       "Late Charge"). Without prejudicing or affecting any other righte or remedies of Lender, Borrower
       shall pay the Late Charge to Lender as liquidated damages to cover expenses inciured in handling such
       delinquent pajment.
       4.       Default On (a) Borrower's failure to pay any instelhnent or other sum due under this Note
       when due and payable (whether by extension, acceleration, or otherwise), (b) an Event of Default (as
       defined in the Mortgage/Deed of Tmst), or (c) any breach of any other promise or obligation in this
       Note or in any other instmment now or hereafter securing the indebtedness evidenced by this Note,
       then, and in any such event. Lender may, at its option, declare this Note (includmg, without limitetion,
       all accmed interest) due and payable immediately regardless of the Mahirity Date. Borrower expressly
       waives notice of the exercise ofthis option.
        5.      Prepayment Premium. Borrower may prepay this Note in whole or in part at any time. I f
       the box below is checked, Borrower will be charged a prepayment penalty for prepayment prior to the
        date specified. Please refer to the Prepayment Penalty Addendum for deteils:

                       Prepayment Penally Addendum [ ]

       6.     Interest on Default If Borrower is in default under this Note, as that event is contemplated
       under paragraph 4 of this Note, or defaulte under any other clause of any document associated with


       Note
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                      Desc
                                    Exhibit 1 Page 4 of 13


       this Notc, then the entire unpaid principal balance shall automatically bear an annual interest rate
       (instead of the rate specified in paragraph 1) equal to die lesser of (a) Eighteen percent (18%) or (b)
       the maximum interest rate allowed by law (the "Default Rate"). If the Maturity Date is accelerated
       pursuant to Paragraph 4, the unpaid principal shall accme interest at die Default Rate only until the
       defauh is cured and the Mortgage/Deed of Tmst is reinstated. Borrower acknowledges and agrees that
       it would be extremely difficult or impractical to fix die actual damages resulting from Borrower's
       failure to pay the principal, accmed interest and other sums due on the Maturity Date, and therefore
       Borrower shall pay interest at the Defauh Rate not as a penalty, but for puiposes of defraying the
       expenses incident to handling the past due principal, accmed interest and other suras due under this
       Promissory Note. Interest at the Defauh Rate represente the reasonable estimate of the loss that may
       be susteined by Lender due to the failure of Borrower to pay the principal, accmed interest and other
       sums due on the Maturity Date. Interest at the Default Rate shall be payable by Borrower without
       prejudice to the rights of Lender to collect any other amounts to be paid under this Promissory Note
       (including, without limitetion, late charges pursuant to Paragraph 3, above) orthe Mortgage/Deed of
       Tmst.
       7.       Interest on Interest If any interest payment under this Note is not paid when due, the impaid
       interest shall be added to the principal of this Note, shall become and be treated as principal, and shall
       thereafter bear like interest.
       8.       Due-on-Sale. If Borrower sells, conveys, assigns or otherwise transfers (a) all or any part of
       the Property, (b) any interest in the Property, or (c) any of the ownership intereste ofBorrower, whether
       any such sale, conveyance, assignment or other transfer occurs directly or mdnectly, voluntarily or
       involunterily or by operation of law, without the prior written consent of Lender (which may be
       withheld in Lender's sole and absolute discretion), then Lender may elect, in its sole and absolute
       discretion, to accelerate the Maturity Date and declare the entire unpaid principal, accrued interest and
       other sums due hereunder to be immediately due and payable.
       9.       Attorney Fees. Borrower agrees to pay the following coste, expenses, and attomey fees
       (includmg in-house attomey fees) paid or incurred by Lender, or adjudged by a court: (a) reasonable
       coste of collection and costs, expenses, and attomey fees paid or incurred in connection with the
       collection or enforcement of this Note, whether or not suit is filed; (b) reasonable costs, expenses, and
       attorney fees paid or incurred in connection with representing Lender in any bankmptcy,
       reorganization, receivership, or other proceedings affectmg creditors' righte and involving a claim
       under this Note; (c) reasonable costs, expenses, and attomey fees incurred to protect the lien of the
       Mortgage/Deed of Tmst; and (d) costs of suit and such sum as the court may adjudge as attorney fees
       in any action to enforce payment of this Note or any part of it.
       10.      Waiver. Borrower, endorsers, and all other persons liable or to become liable on this Note
       waive diligence, presentment, protest and demand, and also notice of protest, demand, nonpayment,
       dishonor and maturity and consent to any extension ofthe time or terms of payment hereof, any and
       all renewals or extensions of the terms hereof, any release of all or any part ofthe security given for
       this Promissory Note, any acceptance of additional security of any kind and any release of any party
       liable under this Promissory Note. Any such renewals or extensions may be made without notice to
       Borrower.
       11.      Notice. Any notice required to be provided in this Note shall be given in writing and shall be
       sent (a) for personal delivery by a delivery service that provides a record of the date of delivery, the
       individual to whom delivery was made, and the address where delivery was made; (b) by first-class
       certified United Stetes mail, postege prepaid, retum receipt requested; (c) by a nationally recognized
       ovemight courier service, marked for next day business delivery; or (d) facsimile or email (with
       confirmation of transmission). All notices shall be addressed to the party fo whom such notice is to be
       given at the following addresses:



       Nole
Case 21-55752-pmb             Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                         Desc
                                     Exhibit 1 Page 5 of 13


               Lender:         Patch of Land Lending, LLC
                               15165 Ventura Blvd., Ste 200
                               Sherman Oaks, CA 91403
                               Attn: Mera Baker
                               Email: Mera(^atchofland.com

               Borrower:       New Vision Realty & Investmente, Inc.
                               3645 Marketplace Blvd Unit 130-593
                               Atlante, GA, 30344-5747
                               Attn: Donald Coleman
                               Email: doncoleman.nfs(^gmail.com

       or to such other address as a party may designate by written notice to the other. AU notices shall be
       deemed effective on the earliest of (a) actual receipt; (b) rejection of delivery; (c) if sent by certified
       mail, the third day on which regular United States mail delivery service is provided after the day of
       mailing or, if sent by ovemight delivery service, on the next day on which such service makes next-
       business-day deliveries after the day of sending.
       12.     Secured bv Mortgage/Deed of Trust This Note is secured by, among other things, diat
       certain mortgage, deed of tmst or other security instmment (the Mortgage/Deed of Tmst) of even date
       herewith made by Borrower, as tmstor, for the benefit of Lender, as beneficiary.
       13.     Forbearance Not a Waiver. IfLender delays in exercising or fails to exercise any of its rights
       under this Note, that delay or failure shall not constitute a waiver of any Lenderrighteor of any breach,
       default, or failure of condition under this Note. No waiver by Lender of any of its rights or ofany such
       breach, default, or failure of condition shall be effective, unless die waiver is expressly steted in a
       writing signed by Lender.
       14.     Assignment This Note inures to and binds die heirs, legalrepresentetives,successors, and
       assigns of Borrower and Lender; provided, however, that Borrower may not assign this Note or any
       proceeds of it, or assign or delegate any of ite rights or obligations hereunder, witiiout Lender's prior
       vmtten consent in each instance. Lender in its sole discretion mayfransferthis Note, and may sell or
       assign participations or other intereste in all or any part of this Note, all without notice to or the consent
       ofBorrower.
       15.     Governing Law. This Note shall be constmed and enforce able according to the laws ofthe
       State of GEORGIA for all purposes.
       16.     Usury. All agreements between Borrower and Lender are expressly limited, so that in no event
       or contingency, whether because of the advancement of the proceeds of this Note, acceleration of
       maturity of the unpaid principal balance, or otherwise, shall the amount paid or agreed to be paid to
       Lender for the use, forbearance, or retention of the money to be advanced under this Note exceed the
       highest lawfiil rale permissible under applicable usury laws. If, under any circumstances, fiilfiUment
       of any provision of this Note or the Mortgage/Deed of Trast securing this Note or any other agreement
       pertaining to this Note, aftertimelyperfonnance of such provision is due, shall involve exceeding the
       limit of validity prescribed by law that a court of competent jurisdiction deems applicable, then, ipso
       facto, the obligations to be fiilfilled shall be reduced to the limit of such validity. If, under any
       circumstances. Lender shall ever receive as interest an amount that exceeds the highest lawfiil rate, the
       amount that would be excessive interest shall be applied to reduce the unpaid principal balance under
       this Note and not to pay interest, or, if such excessive interest exceeds die unpaid principal balance
       under this Note, such excess shall be refiinded to Borrower. This provision shall control every other
       provision of all agreements between Borrower and Lender.
       17.     Time Is of the Essence. Time is of the essence with respect to all obligations of Borrower


       Nole
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                      Desc
                                    Exhibit 1 Page 6 of 13


       under this Note.
       18.     Cross-Default Any default under the terms of any loan agreement, promissory note, deed of
       tmst, mortgage, lease, conditional sale contract or other agreement, document or instrument
       evidencing, goveming or securing any indebtedness owing by Borrower or any Affiliate ofBorrower
       to Lender or any Affiliate of Lender; shall, at Lender's option, constitute a default imder this Note. The
       following definhions shall apply to this Section:

               "AffiUate" means, withrespectto any Person, any other Person that is directly or
               indirectiy Controlling, Controlled by or under common Control with, such Person.

               "Control" and derivative terms means the possession, directly or indirectly, and acting
               either alone or together with others, of the power or authority to direct or cause the
               direction of the management, material policies, material business decisions or the
               affairs of a Person, whether through the ownership of equity securities or interests, by
               contract or other means.

               "Person" means any natural person, business, corporation, company, and or
               association, limited liability company, partnership, limited partnership, limited liabilily
               partnership, joint venture, business enterprise, tmst, govemment authority or other
               legal entity.

                                       BORROWER'S D^ITL^LS:

       19.   WAIVER QF JURY TRIAL. LENDER AtJD BORROWER EACH HEREBY
       VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE THEIR
       RESPECTfVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
       BASED ON, ARISING FROM, OR RELATED TO THIS NOTE OR THE TRANSACTIONS
       CONTEMPLATED BY THIS NOTE, IN ANY ACTION, PROCEEDING, OR OTHER
       LITIGATION OF ANY TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER,
       WHETHER WITH RESPECT TO CONTRACT CLADvlS, TORT CLAIMS, OR OTHERWISE.
       BORROWER AND LENDER AGREE THAT ANY SUCH CLAUVt OR CAUSE OF ACTION
       SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
       FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A
       TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
       COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
       CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS NOTE. THIS WAFVER SHALL
       APPLY TO ANY FUTURE AMENDMENTS, RENEWALS, SUPPLEMENTS, OR
       MODIFICATIONS TO THIS NOTE.

                                               BORROWER'S INITIALS:

       20.     Representation on Use of Proceeds. Borrower represente and warranto to Lender that the
       proceeds of this Note will be used solely for business, commercial investment, or similar purposes, and
       that no portion of it will be used for personal, family, or household purposes.
       21.     Assignment. Holder may, at its sole option, assign this Promissory Note and/or designate any
       other person or entity as the holder hereof
       22.     No Modifications or Amendmente; No Waiver. Except as specified herein, this Promissory
       Note may not be amended, modified or changed, nor shall any waiver of the provisions hereof be



       Nole
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                      Desc
                                    Exhibit 1 Page 7 of 13


       effective, except only by an instrument in writing signed by the party against whom enforcement of
       any waiver, amendment, change, modification or discharge is sought. Additionally, a waiver of any
       provision in one event shall not be constmed as a waiver of any odicr provision at any time, as a
       continuing waiver, or as a waiver of such provision on a subsequent event.
       23.      SeverabUity. Any provision of this Promissory Note which shall be held by a court of
       competent jurisdiction to be mvalid, void or illegal shall in no way affect, impair or invalidate any
       other provision or term hereof, and such odier provisions or terms shall remain in fiill force and effect.
       24.      Successors and Assigns. Whenever used herein, die terms "Lender" and "Borrower" shall be
       deemed to include theirrespectiveheu-s, personalrepresentetives,successors and assigns.
       25.      Cooperation. Borrower acknowledges diat Lender and its successors and assigns may (a) sell,
       transfer, or assign the Mortgage/Deed of Tmst, diis Note, and odier Loan Documente (as defmed in
       the Mortgage/Deed of Tmst) to one or more investors as a whole loan, in a rated or unrated public
       offering or private placement; (b) participate the Loan secured by this Mortgage/Deed of Trast to one
       or more investors in a rated or unrated public offering or private placement; (c) deposit diis
       Mortgage/Deed of Trast, die Note, and odier Loan Documents widi a trast, which trast may sell
       certificates to investors evidencing an ownership interest in the trast assete in a rated or unrated pubUc
       offering or private placement; or (d) otherwise sell the Loan or interest therein to investors m a rated
       or umated public offering or private placement. (The transactionsreferredto in clauses (a)-(d) are
       hereinafter referred to as "Secondary Market Transactions.") BortOwer shall, at Lender's expense,
       cooperate in good faith with Lender in effecting any such Secondaty Market Transaction and shall
       cooperate in good faidi to implement allrequirementsreasonably imposed by die participants involved
        in any Secondaiy Market Transaction (includmg, witiiout lunitetion, a Rating Agency and/or an
        instimtional purchaser, participant, or investor) including, without limitetion, all stioictural or other
       changes to die Loan, modifications to any documents evidencing or securing die Loan, delivery of
        opinions of counsel accepteble to the Rating Agency or such other purchasers, participants or investors,
        and addressing such matters as the Ratmg Agency or such odier purchasers, participante, or investors
        may require; provided, however, diat the Borrower shall not be required to modify any docunients
        evidencing or securing the Loan that would modify (i) the interest rate payable under the Note, (ii) the
        steted maturity ofthe Note, (iii) die amortization of principal of the Note, or (iv) any odier material
        terms or covenants ofthe Loan. Borrower shall provide such information and documentsrelatingto
        Borrower, the Mortgaged Property, the Leases (as such terms are defined m the Mortgage/Deed of
        Trast), and any lessees as Lender or the Rating Agency or such other purchasers, participante, or
        investors may reasonably request m connection widi a Secondary Market Transaction. Lender shall
        have dierightto provide to die Rating Agency or prospective purchasers, participante, or investors any
        information in hs possession mcluding, without limitetion,financialstetemente relating to Borrower,
        the Mortgaged Property-, and any lessee. Borrower acknowledges that certein information regarding
        die Loan and die parties diereto and die Mortgaged Property may be included in a private placement
        memorandum, prospectus, or other disclosure documente.
       26.     FuU Recourse Personal Liabilitv. Borrower shall havefiiUrecoursepersonal liability under
       this Note, the Mortgage/Deed of Trast and all odier Loan Documents for the repayment of the
       Indebtedness (as defined m the Mortgage/Deed of Tmst) and for die performance ofany and all other
       obligations ofBorrower under diis Note, the Mortgage/Deed of Trast and all odier Loan Documente
       executed in connection with the Loan.
       27.     Addendums. Any Addendum checked below and executed by Borrower shall be incorporated
       herein as through fiilly set forth in this Note:




        Note
Case 21-55752-pmb            Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                     Desc
                                    Exhibit 1 Page 8 of 13


                      [check box(es) as applicable]:

                        [ ]     Prepayment Penalty Addendum
                        [ ]     Interest Reserve Account Addendum
                        [ X 3 Constraction Reserve Addendum
                        [ X ] Conditional Right to Extension Addendum
       28.     Pledge and Grant of Securitv Interest. To secure the due and puncttial payment and
       performance of all Obligations due under this Note and as such terms are defined m the Mortgage/Deed
       of Trast, Borrower hereby pledges, assigns, transfers, and delivers to Lender and hereby grants Lender
       a security interest m and to all of Borrower's right, title and interest in and to any amountereteinedby
       Lender or Lender's agente including but not limited to any Constraction Holdbacks, Interest Reserves,
       and Insurance Holdbacks (collectively, "Lender Holdbacks"). The Lender Holdbacks shall be subject
       to the sole and absolute confrol of Lender during the term of this Note. Borrower shall execute such
       documente and take such other action as may be requested by Lender to ensure in Lender such sole
       and absolute control in the Lender Holdbacks. Borrower shall have norightto the Lender Holdbacks
       except as provided m this Note. Upon the maturity ofthe Note, any remamingfiindsin the Lender
       Holdbacks shall be credited against amounte due under the Note, in such order as Lender may
       determine. Upon the occurrence of an Event of Defauh hereunder, Lender shall have (i) the right to
       withdraw all or any portion of the Lender Holdbacks and apply the same against the amounts owing
       under this Note, or any other Loan Documente in such order of priority as Lender may determine;
       (ii) all righte and remedies of a secured party under the Uniform Conunercial Code; or (iii) the
       right to exercise all remedies under the Loan Documents or otherwise available in law or in equity.

       29. CONFESSION OF JUDGEMENT. (Applicable to indebtedness secured by property in each
       of the following states)
           a) MARYLAND: Warrant of Attomev to Confess Judgment. If payment of the indebtedness
               evidenced by this Note, or any part thereof, shall not be made when due or at maturity, by
               acceleration or otherwise, Borrower hereby irrevocably authorizes and empowers any
               attomey-at-law, including an attomey hired by Lender, to appear in any court of record or
               before any Clerk thereof for Borrower and to confess judgment against Borrower for the
               unpaid amount of the Nole as evidenced by an affidavit signed by Lender, together with
               costs ofsuch proceeding andreasonableattorneys' fees offifteen(15) percent ofthe unpaid
               principal balance and accraed and unpaid interest due hereunder. Borrower waives and
               releases all errors and all rights of exemption, appeal, stay of execution, inquisition and
               extension upon any levy or real estate or personal property to which Borrower may
               otherwise be entitied under the laws of any Stete or possession of the United States now in
                force or which may hereafter be passed. If this Note is referred to any attomey for
               collection, and payment is obteined without the entry of a judgment, then Borrower shall
               pay to Lender all reasonable attorneys' fees incurred. If a copy ofthis Note, verified by an
               affidavit, shall have been filed in die proceeding, it will not be necessary to file die original
               as a warrant of attomey. No single exercise of the foregoing warrant and power to confess
               judgment shall be deemed to exhaust tiie power, whether or not any such exercise shall be
               held by any court to be invalid, voidable or void; but the power shall continue undiminished
               and may be exercised from time to time as Lender may elect until all amounte owing on
               this Note have been paid in fiill. Borrower waives any conflict of inlerest that an attomey
               hired by Lender may have in acting on behalf of Borrower in confessing judgment against



       Note
Case 21-55752-pmb              Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                   Desc
                                      Exhibit 1 Page 9 of 13


             Borrower while such attomey isretainedby Lender. Borrower expressly consents to such
             confessing attomey acting for Borrower in confessing judgment, and consents to Lender
             paying such confessing atlomey a legal fee or allowing such attomey's fees to be paid from
             any proceeds of collection of the Nole. If Borrower is jointly and severally liable under
             the Loan Documents, then this warrant of attomey to confess judgment is ajoint and several
             warrant of attomey.
          b) ILLINOIS: Warrant of Attorney to Confess Judgment. Borrower irrevocably aulhorizes
             and empowers any attomey-at-law, including an attomey hired by Lender, to appear in any
             court of record for Borrower, at any time from time to time after payment is due, whether
             by acceleration of otherwise, and to confess judgment against Borrower for the unpaid
             amount oflhe Note as evidenced by an affidavit signed by Lender, together with costs of
             such proceeding and reasonable attorneys' fees. Borrower waives and releases all errors
             and all rights of appeal. Borrower waives the right to any stey of execution and the benefit
             of all exemption laws now or hereafter in effect, hereby ratifying and confirming all that
             said attomey may do by virtue of this warrant. If a copy of this Note, verified by an
             affidavit, shall have been filed in the proceeding, i l will not be necessary lo file die original
             as a warrant of attomey. No single exercise of the foregoing warrant and power to confess
             judgment shall be deemed lo exhaust the power, whether or not any such exercise shall be
             held by any court to be invalid, voidable or void; but the power shall continue undiminished
             and may be exercised from lime to lime as Lender may elect until all amounte owing on
             this Note have been paid in fiill. Borrower waives any conflict of interest that an attomey
             hired by Lender may have in acting on behalf ofBorrower in confessing judgment against
             Borrower while such attomey isrelainedby Lender. Borrower expressly consents to such
              confessing attorney acting for Borrower in confessing judgment, and consents lo Lender
             paying such confessing attomey a legal fee or allowing such attomey's fees to be paid from
              any proceeds of collection of the Note. If Borrower is jointiy and severally liable under
             the Loan Documents, then this warrant of attomey to confess judgment is ajoint and several
              warrant of attomey.
              c) OHIO: Warrant of Attomev to Confess Judgment. Borrower hrevocably autiiorizes and
                 empowers any attomey-at-law, including an attomey hired by Lender, lo appear in any
                 court of record and to confess judgment against Borrower for the unpaid amount of die
                 Nole as evidenced by an affidavit signed by an officer of Lender setting forth the amounl
                 then due, including attorneys' fees plus coste of suit, and lo release all errors and waive all
                 righte of appeal. If a copy ofthis Note, verified by an affidavit, shall have been filed in the
                 proceeding, it will nol be necessary to file the original as a warrant of attomey. Borrower
                 waives the right to any stey of execution and the benefit of all exemption laws now or
                 hereafter in effect. No single exercise of the foregoing warrant and power to confess
                 judgment shall be deemed to exhaust the power, whether or not any such exercise shall be
                 held by any court to be invalid, voidable or void; but the power shall continue undiminished
                 and may be exercised from time to time as Lender may elect unlil all amounte owing on
                 this Note have been paid in fiill. Borrower waives any conflict of interesl that an attomey
                 hired by Lender may have m acting on behalf ofBorrower in confessing judgment against
                 Borrower while such attomey is retained by Lender. Borrower expressly consents to such
                  confessing attomey acting for Borrower in confessing judgment, and consents lo Lender
                 paying such confessing attomey a legal fee or allowing such attomey's fees lo be paid from
                  any proceeds of collection of the Nole. IfBorrower is jointiy and severally liable under




       Note
Case 21-55752-pmb              Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                               Desc
                                     Exhibit 1 Page 10 of 13


                 the Loan Documents, then this warrant of attorney to confess judgment is ajoint and several
                 warrant of attomey.
              d) NEW JERSEY. Cognovit Provisions. Borrower hereby irrevocably aulhorizes any
                 Attomey-al-Law to appear in any Court of record situated in the county where Borrower
                 then resides, or in the county where either one or more Borrowers signed this warrant after
                 this Note becomes due, wilh or without declaration filed, and each and all waive the
                 issuance and service of process, enter appearance and confess or enter a judgment or a
                 series ofjudgmente against Borrower(s) in favor ofthe Holder of this Note, for the amounl
                 then appearing due, together with all coste of suit,reasonableattomey's fees for collection
                 and all legal and litigation expenses, and thereupon to release all errors and waive all
                 claims,rightsof appeal and stey of execution and for so doing, this Note or a copy thereof
                 verified by Affidavit, shall be a sufficient warrant

       NOTICE: FOR THIS NOTICE "YOU" MEANS THE BORROWER AND "CREDITOR"
       AND "HIS" MEANS L E N D E R

       WARNING - BY SIGNING TfflS PAPER YOU GIVE UP YOUR RIGHT TO
       NOTICE AND COURT TRIAL. IF YOU DO NOT PAY ON TIME A COURT
       JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR PRIOR
       KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO
       COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY
       HAVE AGAINST THE CREDITOR V ^ E T H E R FOR RETURNED GOODS,
       FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
       AGREEMENT, OR OTHER CAUSE.       ^



                                                       BORROWER:

                                                      New Vision Realty & Investments, Inc.
                                                      a Georgia Corporalion


                                                      By:
                                                      NamefDoTmld Coleman
                                                      Title: CEO




       Note
Case 21-55752-pmb          Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                Desc
                                 Exhibit 1 Page 11 of 13


                                 ADDENDUM TO PROMISSORY NOTE
                                (Conditional right to Extension Addendum)

              THIS ADDENDUM TO PROMISSORY NOTE is made November 17, 2017, and is
       incorporated into and shall be deemed to amend and supplement the Promissory Note made by the
       undersigned ("Borrower") lo Patch of Land Lending LLC, a Delaware limited liability company
       ("Lender") and dated the same date as this Addendum (the "Note").

              ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the
       Nole, Borrower and Lender fiirther covenant and agree as follows:

       Conditional Right to Extension of Maturitv Date.

       A.      Borrower shall have the right to request one extension of the Maturity Date of the Nole
       in accordance with the Exlension and Fee Schedule in this Exhibit A, if and only if Lender, in
       its sole and absolute discretion, consents to such extension and all of the following conditions
       are met:

       1.     Borrower delivers to Lender a written request for an extension no later than forty-five
              (45) days prior lo the Maturity Date specified in the Note;

       2.     Borrower has made all of the payments due under the Note on or before the date they
              were due;

       3.     Borrower has complied with all ofthe covenante of the Note, the Mortgage/Deed of Trust
              and all other documents executed by Borrower in connection wilh the Loan;

       4.     Borrower delivers to Lender written confirmation lhal any and all property taxes and
              assessments due and owing on the Property have been paid;

       5.     Borrower delivers to Lender documentetion confirming that all insurance policies
              required by Lender, inclusive of but not limited to, hazard and general liability insurance
              policies are in effect for the tune period covered by the extension; and lhat Lender is
              named as mortgagee and additional loss payee on all polices;

       6.     Borrower and any guarantor's credit rating has nol materially changed since the
              execution of the Note;

       7.     If requested, Borrower provides to Lender updated financial stetements that indicate that
              there is no material change in the financial condition ofBorrower or any guarantor;

       8.     Lender determines, in its sole and absolute discretion, that there has nol been a material
              negative change to the physical condition or value of the Property;

       9.     Borrower has agreed lo pay the cosls associated wilh the loan extension, inclusive ofthe
              fees charged for the drafting of the recordable exlension agreemenl, an extension


       Note                                        10
Case 21-55752-pmb           Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                                Desc
                                  Exhibit 1 Page 12 of 13


              endorsemenl lo the Lender's Policy of Titie Insurance; the fees charged by the County
              Recorder to record the exlension agreement; notery fees; and all escrow and title related
              fees inclusive of messenger and handling fees;

       10.    Lender confirms lhat Borrower has not permitted any fiirther encumbrances or liens to
              be recorded againsi the Property; and,

       11.    Any constraction contemplated on the Property is completed in a timely manner and in
              accordance with the constraction schedule, and all contractors, subcontractors,
              materialmen and others who perform work on the Property are paid in accordance wilh
              the terms of the agreemente.


       B.      Time of Extension. If Borrower satisfies each condition set forth above, and lender
       consents to such extension, Borrower shall have the righl lo one extension of die Matiirity Date
       selected from the Extension and Fee Schedule in this Exhibit A, nol lo exceed six (6) monlhs (the
       "Exlension").

       C.      Extension Fee. As consideration to Lender for granting die Exlension, Borrower shall pay
       to Lender in good U.S. funds a percentege of the outetanding principal balance of the Nole as an
       extension fee (the "Extension Fee"). The Extension Fee shall be calculated in accordance widi die
       Extension and Fee Schedule in this Exhibit A and is due and payable eidier widi the written request
       for extension described in Subsection A. 1 above.



                      [REMAINDER OF PAGE L E F T INTENTIONALLY BLANK]




       Note                                         11
Case 21-55752-pmb         Doc 11-1 Filed 08/12/21 Entered 08/12/21 10:32:42                        Desc
                                Exhibit 1 Page 13 of 13


           By signing below. Borrower accepts and agrees lo the terms and covenants contained in
       this Addendum lo Promissory Nole.

                                                 BORROWER:

                                                 New Vision Realty & Investments, Inc.
                                                 a Georgia Corporation



                                                Name: Donald Coleman
                                                Title: CEO




       Note                                     12
